Exhibit 10.61

SECOND AMENDMENT TO ADA CARBON SOLUTIONS, LLC

(f/k/a CROWFOOT DEVELOPMENT, LLC)

LIMITED LIABILITY COMPANY AGREEMENT

This SECOND AMENDMENT (“Amendment”), dated as of March 6, 2009, is made by and
among the undersigned and amends the Limited Liability Company Agreement of ADA
Carbon Solutions, LLC (f/k/a Crowfoot Development, LLC), a Delaware limited
liability company (the “Company”), entered into October 1, 2008 (as previously
amended by that certain First Amendment to Crowfoot Development, LLC Limited
Liability Company Agreement, entered into November 5, 2008, the “LLC
Agreement”), among the Company and the Members of the Company signatory hereto.
This Amendment shall be effective as of March 1, 2009. Capitalized terms used
and not otherwise defined in this Amendment will have the meanings set forth in
the LLC Agreement.

RECITALS

WHEREAS, the Members and the Company have heretofore entered into the LLC
Agreement; and

WHEREAS, the Members and the Company desire to amend the LLC Agreement in
accordance with Section 16.6 thereof as provided herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Members hereby agree as
follows:

1. Amendments. The LLC Agreement is hereby amended as follows:

(a) Each reference to “Crowfoot Development, LLC” in the LLC Agreement,
including, without limitation, Section 1.2, is deleted and replaced with “ADA
Carbon Solutions, LLC.”

(b) Section 3.2 is deleted in its entirety and replaced with the following:

3.2 Capital Contributions Generally. At such times as the Company requires
Capital to meet the Capital Requirements of the Company, as reasonably
determined by any Manager of the Company, the Company shall send to the Members
a written notice (a “Capital Request Notice”) advising the Members of such
Capital requirements and specifying the individual Capital Contribution amount
of each Member not less than 20 Business Days prior to the date on which the
Capital Contributions are to be made (the “Required Funding Date”). The ECP
Members shall have the right to amend, modify and/or withdraw any or all of the
terms of such Capital Request Notice in their sole discretion at any time on or
prior to the tenth Business Day following delivery of such Capital Request
Notice in accordance with Section 16.2 to the ECP Members. Any Capital Request
Notice (including any Capital Request Notice amended or modified in accordance
with the immediately preceding sentence) will be directed to Members in a manner
consistent with such Members’



--------------------------------------------------------------------------------

obligations to make additional Capital Contributions at such time pursuant to
the capital contribution tranches set forth in Section 3.3 or as provided in
Section 3.4, as applicable and will specify the general purpose for which the
Capital Contributions are required to be made. Each Member will be required to
make a Capital Contribution in cash in the amount stated in, on or before the
date set forth in, and otherwise pursuant to the terms and provisions of, the
Capital Request Notice (as may be amended or modified by the ECP Members in
accordance with this Section) and otherwise in accordance with this Article III.
No Member shall have any obligation to contribute Capital except as expressly
provided in this Article III.

(c) The definition of “Construction Debt Financing” in Section 15.1 is deleted
in its entirety and replaced with the following:

“Construction Debt Financing” means such portion of the Construction Financing
as the parties are able to obtain in the form of debt facilities (including
loans, letters of credit and other extensions of credit, but excluding
intercompany loans, bridge loans and other temporary debt financing), with such
portion in no event being less than 50% of the total Construction Financing.

(d) The definition of “ADA-ES Triggering Event” in Section 15.1 is amended by
deleting clause (d) thereof in its entirety and replacing it with the following:

“(d) failure to consummate the ECP Pipe Financing at any time on or before the
Outside Date (as defined in the Securities Purchase Agreement), except as a
result of an ECP Triggering Event.”

(e) Section 3.3(d)(iv) is hereby deleted in its entirety and replaced with the
following:

“(iv) From and after the earliest of (A) the date on which all Capital
Contributions have been made pursuant to clause (iii), (B) the date on which a
Triggering Event or other termination of the Securities Purchase Agreement has
occurred and (C) any Material Default by ADA-ES, then, subject to any election
made pursuant to Section 3.6 or Section 12.2 and subject to any election by the
ECP Members pursuant to the last sentence of this Section 3.3(d)(iv), no further
Capital Contributions shall be made to the Company pursuant to this
Section 3.3(d) and the Members shall make Capital Contributions pursuant to, and
solely to the extent permitted and required by, Sections 3.3(e), 3.3(f) and 3.4.
Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, from and after the date on which the ECP Members have funded the
entire Third Tranche Amount (but excluding, for this purpose, the proceeds of
any Other Financings that have not actually been consummated as of the date of
determination) until the earlier of the date of the ECP PIPE Financing and the
Outside Date (as defined in the Securities Purchase Agreement), the ECP Members
may elect, in their sole discretion, upon written notice to the Company, to
either (A) fund additional Capital Contributions or to (B) increase the Third
Tranche Amount and fund additional Preferred Equity Contributions pursuant to
Section 3.3(d)(i) (subject to the conditions set forth therein); in each case at
such times and in such amounts as the ECP Members determine are necessary to
satisfy the Capital Requirements of the Company.”

 

2



--------------------------------------------------------------------------------

2. Miscellaneous.

(a) Except as specifically amended by this Amendment, the terms and conditions
of the LLC Agreement shall remain in full force and effect.

(b) This Amendment may be executed in any number of counterparts, any of which
may be delivered via facsimile or PDF, each of which when so executed and
delivered shall be deemed an original, and such counterparts together shall
constitute one instrument.

(c) Each party hereto agrees to execute and deliver, or cause to be executed and
delivered, such further instruments or documents or take such other actions as
may be reasonably necessary to consummate the transactions contemplated by this
Amendment.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Members have executed this Amendment,
effective as of the date first written above.

 

ADA-ES, INC. By:   /s/ Michael D. Durham Name:   Michael D. Durham Title:   CEO

[SIGNATURE PAGE TO SECOND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
ADA CARBON SOLUTIONS, LLC]



--------------------------------------------------------------------------------

ENERGY CAPITAL PARTNERS I, LP By:   Energy Capital Partners GP I, LLC, its
general partner By:   Energy Capital Partners, LLC, its managing member By:  
/s/ Peter Labbat Name:   Peter Labbat Title:   Managing Member ENERGY CAPITAL
PARTNERS I-A, LP By:   Energy Capital Partners GP I, LLC, its general partner
By:   Energy Capital Partners, LLC, its managing member By:   /s/ Peter Labbat
Name:   Peter Labbat Title:   Managing Member ENERGY CAPITAL PARTNERS I-B IP, LP
By:   Energy Capital Partners GP I, LLC, its general partner By:   Energy
Capital Partners, LLC, its managing member By:   /s/ Peter Labbat Name:   Peter
Labbat Title:   Managing Member

[SIGNATURE PAGE TO SECOND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
ADA CARBON SOLUTIONS, LLC]



--------------------------------------------------------------------------------

ENERGY CAPITAL PARTNERS I (CROWFOOT IP), LP By:   Energy Capital Partners GP I,
LLC, its general partner By:   Energy Capital Partners, LLC, its managing member
By:   /s/ Peter Labbat Name:   Peter Labbat Title:   Managing Member

[SIGNATURE PAGE TO SECOND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
ADA CARBON SOLUTIONS, LLC]